Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                February 10, 2015

The Court of Appeals hereby passes the following order:

A15A0999. JAMES MORRISON v. THE STATE.

      James Morrison pled guilty to obstruction of an officer and disorderly conduct,
and on October 3, 2014, the trial court entered his sentence. On December 1, 2014,
Morrison filed a notice of appeal to this Court. OCGA § 5-6-38 (a) requires that a
notice of appeal be filed within 30 days of the order sought to be appealed. “[A]
timely-filed notice of appeal is a jurisdictional prerequisite to a valid appeal.”
Henderson v. State, 265 Ga. 317 (1) (454 SE2d 458) (1995). Because Morrison filed
his notice of appeal 59 days after entry of the trial court’s order, this appeal is
untimely. It is therefore DISMISSED for lack of jurisdiction.

                                      Court of Appeals of the State of Georgia
                                                                           02/10/2015
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.